Case 1:11-cv-00233-RGA Document 361 Filed 08/26/19 Page 1 of 1 PageID #: 15150



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE


STARR INVESTMENTS
CAYMAN II, INC. ,

                      Plaintiff,

              V.                                    Civil Action No. 11-233-RGA

CHINA MEDIAEXPRESS
HOLDINGS, INC. , et al. ,

                      Defendants.


                              CLERK'S ENTRY OF DEFAULT

       AND NOW TO WIT THIS 26 th day of August, 2019, the Plaintiff Starr Investments

Cayman II, Inc., has filed a Request for Entry of Default Against A.J. Robbins, P.C. (D.I. 359).

       It appearing from the request for default (D.I. 359), and the summons returned executed

(D.I. 33), that service was effectuated and A.J. Robbins, P.C., has not answered or otherwise

moved with respect to the Complaint.

       Therefore, IT IS HEREBY ORDERED, in accordance with Federal Rule of Civil

Procedure 55(a) that a default is hereby ENTERED against A.J . Robbins, P.C.



                                             John A. Cerino, Clerk


                                             By --:\. ~
                                                  DEPUTYCERK
